Christiancy J.
Upon the facts stated in this case the equities of the plaintiffs are so strong, and the moral obligation of the defendant so clear, that we should feel it our duty to sustain the action, if we could discover any ground consistent with the rules of law upon which it could be done. But after a careful consideration we have been unable to discover any ground upon which the action can be maintained without violating well settled principles of law, and the danger of doing more injury by unsettling the law in other cases than by adhering to it in this.
We see no reason for making a distinction between the effect of a judgment by confession, and one rendered upon a trial. We think, therefore, the note and the indebtedness upon which it was given, were merged in the judgment. The confession upon which the judgment was rendered is not set forth in the case, but if for a specified sum, as we think probable from the statement that it was “ for the whole amount of the note in the form and manner required by law,” the error of. *353the justice in entering up the judgment might probably have been amended by himself, before it was stayed or any further proceeding taken upon it, as a judgment for a smaller amount. — Comp. L. § 4419-4422; 2 Cow. Tr. (2d Ed.) 1106-1112; or the plaintiffs might have had their remedy by appeal. And it may be (though upon this we give no opinion, as the confession itself is not before us,) that the confession, being in writing in due form and for the correct sum, and constituting a necessary and the most essential part of the record, the judgment, taken in connection with the confession, might have been treated as in legal effect a judgment for the amount stated in the confession, and the stay taken and execution issued accordingly. But if (and so far as) any proceeding was necessary to correct the mistake of the justice and to make it a judgment for the full amount, we think it clear it could be legally done only by some proceeding in the same case either by amendment or an appeal.
Tq allow a new and independent suit for that part of the note by mistake left out of the judgment, would be a dangerous practice. Judgments would loose their essential character and cease to conclude the parties, and there would be no end to litigation. Nor, if the judgment might have been treated as valid for the whole amount, can we see how an action can be maintained for the balance after execution has been issued upon it, as for a less amount, collected and satisfied. Either course, besides being open to the objection of allowing the judgment to be collaterally attacked, would violate the well settled principle of law, that several actions shall not be sustained uj)on a single, individual claim, or cause of action. By issuing the execution and obtaining satisfaction as for a judgment of less amount, the plaintiffs must be held to have elected to treat it as a judgment to the less amount only, and to be as much bound by that election as if they had originally consented to have judgment taken for the smaller amount.
We think the action cannot be maintained.
*354The judgment of the Circuit Court must be reversed, and a judgment entered in; this Court for the defendant, with his costs in all the Courts.
The other justices concurred.